 Case 1:19-cv-01060-JTN-SJB ECF No. 26 filed 07/14/20 PageID.127 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ROBERT D. SANGO,

        Plaintiff,
                                                                      Case No. 1:19-cv-1060
 v.
                                                                      HON. JANET T. NEFF
 UNKNOWN POVASTACK, et al.,

        Defendants.
 ____________________________/


                                             ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a Motion for Summary Judgment Based on Failure to Exhaust and Motion to Dismiss Based on

Eleventh Amendment Immunity (ECF No. 17). The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on June 18, 2020, recommending that this Court grant

the motion, and that Plaintiff’s official-capacity claims be dismissed with prejudice and Plaintiff’s

individual-capacity claims against Defendants be dismissed without prejudice. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 25) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment Based on Failure

to Exhaust and Motion to Dismiss Based on Eleventh Amendment Immunity (ECF No. 17) is

GRANTED.
 Case 1:19-cv-01060-JTN-SJB ECF No. 26 filed 07/14/20 PageID.128 Page 2 of 2



       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: July 14, 2020                                         /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
